Case 1:18-cv-01429-PLM-RSK ECF No. 34 filed 02/11/19 PageID.253 Page 1 of 31



                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


 GUN OWNERS OF AMERICA, Inc.
              et al.

                     Plaintiffs,                        Case No. 1:18-cv-01429-PLM-RSK
                                                        Hon. Paul L. Maloney
         v.                                             United States District Judge

 MATTHEW WHITAKER,
              et al.

                     Defendants.


                         BRIEF IN OPPOSITION TO PLAINTIFFS’
                        MOTION FOR PRELIMINARY INJUNCTION

        The Department of Justice (“DOJ”) issued the Final Rule at issue in this case, Bump-Stock-Type

Devices, 83 Fed. Reg. (“FR”) 66514 (Dec. 26, 2018) (“Final Rule”), to ensure that “bump stocks”—

firearms attachments that, when employed, permit ordinary semi-automatic rifles to function as

machineguns—are not used to circumvent 18 U.S.C. § 922(o), the statute prohibiting the sale of new

machineguns to the public. By acting on a presidential instruction to adopt this Final Rule, DOJ has

corrected a confusing and erroneous agency interpretation of Section 922(o), to the expected benefit

of public safety. Plaintiff seeks a preliminary injunction to keep the rule from going into effect,

claiming that DOJ’s actions are arbitrary and capricious under the Administrative Procedure Act

(“APA”) and that DOJ’s interpretation “contradict[s] the clear terms of an unambiguous statute.”

Because they cannot demonstrate a likelihood of success on these claims or prevail on the other

factors required for a preliminary injunction, Plaintiffs’ motion should be denied.

                                          INTRODUCTION

        A bump stock is an apparatus used to replace the standard stock on an ordinary semi-

automatic firearm, thereby allowing a shooter to use the weapon at a rate of fire similar to that of an
Case 1:18-cv-01429-PLM-RSK ECF No. 34 filed 02/11/19 PageID.254 Page 2 of 31



automatic weapon, like a machinegun. See 83 FR 66514. Over the last decade, DOJ’s Bureau of

Alcohol, Tobacco, Firearms, and Explosives (“ATF”) has issued classification determinations

concluding that certain models of these devices are lawful firearms parts, unregulated at the federal

level. Subsequently, many bump stocks have been readily available for private purchase, and hundreds

of thousands have been sold. On October 1, 2017, several rifles with attached bump stocks were used

to commit a deadly attack on concertgoers in Las Vegas, Nevada, in which hundreds of rounds of

ammunition were rapidly fired by the perpetrator at a large crowd, killing 58 people and wounding

approximately 500.

        Machineguns have long been regulated under the National Firearms Act of 1934 (“NFA”), and

since passage of the Firearm Owners Protection Act of 1986 (“FOPA”), the sale of new machineguns

to members of the public has been prohibited. ATF has worked diligently to apply the definition of

machinegun consistently to bump stocks. In 2006, ATF concluded that one model of bump stock, the

“Akins Accelerator,” was not a machinegun, then quickly recognized that its determination was in

error and reversed itself. Since 2008, ATF has concluded that some other bump stocks—which lacked

a mechanical spring (or similar device) instrumental to the operation of the Akins Accelerator—were

not machineguns. These decisions included one classification of a device submitted by the same

manufacturer as the bump stocks used by the Las Vegas perpetrator.

        After the Las Vegas shooting, members of Congress and the public asked ATF to re-

examine its past classification decisions for bump stocks to determine whether those decisions had

been correct. In addition, President Trump instructed the Attorney General “to dedicate all available

resources to…propose for notice and comment a rule banning all devices that turn legal weapons into

machineguns.” Presidential Memorandum, Application of the Definition of Machinegun . . ., 83 FR 7949

(Feb. 20, 2018) (“Presidential Memorandum”). DOJ proceeded to issue a notice of proposed

rulemaking (“NPRM”), collect and review over 186,000 comments, and ultimately, to announce the



                                                    2
Case 1:18-cv-01429-PLM-RSK ECF No. 34 filed 02/11/19 PageID.255 Page 3 of 31



Final Rule, which amends the definition of “machinegun” in DOJ’s regulations. 1

        The Department’s actions are fully consistent with the text of the statute and the APA. The

statutory terms interpreted in the Final Rule (“automatically” and “single function of the trigger”) are

undefined in the statute, and the Department has reasonably interpreted those terms, applied those

definitions to bump stocks, and corrected past classification errors in light of those new definitions, as

an agency is entitled to do. The Final Rule is therefore within DOJ’s rulemaking authority and the

contents of the rule are neither arbitrary nor capricious. The Department’s interpretation is also a

reasonable application of the text of the statute: once definitions of the undefined terms in the

statutory definition have been provided, the statute is reasonably interpreted to include bump stocks as

machineguns. For these reasons, and because Plaintiffs have also not established that the other factors

required for entry of a preliminary injunction have been met, no injunction should issue.

                     STATUTORY AND REGULATORY BACKGROUND

    A. Statutory Framework

        Over the last century, Congress has imposed increasingly strict regulations on machineguns as

part of the interconnected framework of federal laws regulating the interstate firearm market,

including the Gun Control Act of 1968 (“GCA”), 18 U.S.C. Chapter 44; the NFA; and the FOPA.

Together, these statutes generally prohibit the possession by members of the public of machineguns

manufactured after the effective date of the FOPA. See 18 U.S.C. § 922(o). These statutes share a

common definition of machinegun, and this case challenges DOJ’s interpretation of terms within that

definition and clarification that the definition includes bump stocks. 2


1
  In this brief, except in direct quotations, Defendants will use the single-word spelling used in federal
law, “machinegun,” rather than the two word version more commonly used in ordinary writing,
“machine gun.” See 26 U.S.C. § 5845(b); 27 CFR 447.11.
2
 The Final Rule amends the regulations of ATF, which is charged with the administration and
enforcement of the GCA and the NFA. The Final Rule was promulgated by the Attorney General and
DOJ, who are responsible for overseeing ATF. See 28 C.F.R. § 0.130(a)(1). NFA provisions still refer


                                                     3
Case 1:18-cv-01429-PLM-RSK ECF No. 34 filed 02/11/19 PageID.256 Page 4 of 31



        The NFA, the first major federal statute to regulate firearms, required all persons engaged in

the business of selling “firearms” (including machineguns) 3 and all firearms owners to register with the

government, and subjected the making and sale of regulated firearms to a series of application and

authorization requirements. 4 See 26 U.S.C. Ch. 53. The NFA targeted “lethal weapons . . . [that] could

be used readily and efficiently by criminals.” H.R. Rep. No. 83-1337, at A395, reprinted in 1954

U.S.C.C.A.N. 4017, 4542. Under the NFA, a “machinegun” is defined as:

        any weapon which shoots, is designed to shoot, or can be readily restored to shoot,
        automatically more than one shot, without manual reloading, by a single function of
        the trigger . . . [including] any part designed and intended solely and exclusively . . . for
        use in converting a weapon into a machinegun.

26 U.S.C. § 5845(b).

        In 1968, Congress passed the GCA, intended to “regulate more effectively interstate

commerce in firearms” to reduce crime and misuse, “assist the States and their political subdivisions to

enforce their firearms control laws,” and “help combat . . . the incidence of serious crime.” See 18

U.S.C. § 921 et seq.; S. Rep. No. 89-1866, at 1 (1966). The GCA supplanted some prior firearms

regulations, but exists alongside the NFA. See Pub. L. No. 785, 52 Stat. 1250 (1938) (repealed 1968).

The GCA followed on the heels of other federal legislation that stressed Congress’s findings of an

extensive interstate commerce in firearms and the need for adequate federal control over such traffic.


to the “Secretary of the Treasury,” 26 U.S.C. Ch. 53, however. Pub. L. 107-296, 116 Stat. 2135 (2002),
transferred the functions of ATF to DOJ, under the general authority of the Attorney General. 26
U.S.C. § 7801(a)(2); 28 U.S.C. § 599A(c)(1).
3
  Although the NFA applies to “firearms,” the term “firearms” is defined in the statute as a narrow set
of dangerous weapons, (e.g., machine guns, short-barreled shotguns, short-barreled rifles, and several
items that would not ordinarily be considered “firearms,” such as silencers, rockets, and grenades), not
the full class of weapons labeled as “firearms” in ordinary parlance. See 26 U.S.C. § 5845.
4
  Congress passed the NFA pursuant to its taxation powers, and the NFA is codified in the Internal
Revenue Code. Chapter 53 specifies that each maker of a regulated firearm “shall, prior to . . . making
[it] . . . obtain authorization,” 26 U.S.C. § 5841(c), including by: (1) fil[ing] “a written application . . . to
make and register the firearm”; (2) paying “any tax payable”; and (3) receiving approval from ATF. 26
U.S.C. § 5822.


                                                        4
Case 1:18-cv-01429-PLM-RSK ECF No. 34 filed 02/11/19 PageID.257 Page 5 of 31



See Pub. L. No. 90-351, 82 Stat. 197 (1968).

        In 1986, Congress again turned its attention to firearms, examining, inter alia, the hazards of

machineguns and the desirability of their control. See H.R. Rep. No. 99-495, at 2, 7 (1986), reprinted

in 1986 U.S.C.C.A.N. 1327-33 (describing proposed machinegun restrictions as “benefits for law

enforcement” and citing “the need for more effective protection of law enforcement officers from

the proliferation of machineguns”); id. at 4 (describing machineguns as “used by racketeers and drug

traffickers for intimidation, murder and protection of drugs and the proceeds of crime”); 132 Cong.

Rec. 9,602 (1986) (statement of Sen. Kennedy) (“The only thing that has changed about the

machinegun situation since the 1968 act . . . is that machineguns have become a far more serious law

enforcement problem.”). Congress therefore enacted the FOPA, intended “to strengthen the

[GCA] to enhance the ability of law enforcement to fight violent crime and narcotics trafficking.”

H. R. Rep. No. 99-495, at 1, 1986 U.S.C.C.A.N. 1327. Among its provisions, FOPA added 18

U.S.C. § 922(o) to the GCA. Section 922(o)(1) makes it “unlawful for any person to transfer or

possess a machinegun,” subject to the following exceptions:

        (A) a transfer to or by, or possession by or under the authority of, the United States
        or any department or agency thereof or a State, or a department, agency, or political
        subdivision thereof; or

        (B) any lawful transfer or lawful possession of a machinegun that was lawfully
        possessed before the date this subsection takes effect.

Id. § 922(o)(2). The FOPA and GCA incorporate the NFA’s definition of “machinegun.” See 18

U.S.C. § 921(a)(23). 5



5
  The legislative history of the specific amendment that added § 922(o) is limited. Because “§ 922(o)
is closely intertwined with other federal gun legislation,” however, the Courts of Appeals “have
referred to legislative history not only of § 922(o) itself, but also of other federal gun legislation
generally,” finding that Congress need not “rearticulate its old findings every time it adds an
additional provision.” United States v. Haney, 264 F.3d 1161, 1169 n.3 (10th Cir. 2001); see generally
David Hardy, FOPA: A Historical and Legal Perspective, 17 Cumb. L. Rev. 585, 589-605 (1987).



                                                   5
Case 1:18-cv-01429-PLM-RSK ECF No. 34 filed 02/11/19 PageID.258 Page 6 of 31



    B. Regulatory Interpretation of Machinegun Definition in Firearms Statutes

        The Final Rule arises in part from the fact that Congress did not define the NFA terms

“automatically” and “single function of the trigger.” DOJ is interpreting those terms in the context of

bump stocks, pursuant to delegated authority to promulgate regulations necessary to enforce the GCA

and NFA. See 18 U.S.C. 926(a); 26 U.S.C. 7801(a)(2)(A), 7805(a); 28 CFR 0.130(a)(1)-(2). Courts have

recognized the leading regulatory role of DOJ and ATF with respect to machineguns, including in the

context of interpreting the definition of “machinegun” and component terms such as “automatically.”

See United States v. Dodson, 519 F. App’x 344, 348-49 & n.4 (6th Cir. 2013) (acknowledging ATF’s role

in interpreting the NFA definition of “machinegun”); F.J. Vollmer Co. v. Higgins, 23 F.3d 448, 449-51

(D.C. Cir. 1994) (upholding ATF classification regarding machinegun receivers); York v. Sec’y of

Treasury, 774 F.2d 417 (10th Cir. 1985).

    1. Past Regulation of Bump Stocks

        In 2002 and 2004, a Florida inventor asked ATF whether the Akins Accelerator, a specific

model of a bump stock that “cradles a semiautomatic rifle and uses an internal spring and the force of

recoil to reposition and refire the rifle,” would be classified as a machinegun under the NFA. Akins v.

United States, 312 F. App’x 197, 198 (11th Cir. 2009). ATF tested a prototype of the device and, based

on its interpretation of the statutory term “single function of the trigger” to refer to a single

movement of the trigger, concluded it did not constitute a machinegun. Id. After receiving further

requests to classify similar devices, ATF reversed its view, assessing that the phrase “single function

of the trigger” is best interpreted as a “single pull of the trigger” by the shooter’s finger, not a single

trigger motion. ATF Ruling 2006-2, at 2 (citing NFA: Hearings Before the Comm. on Ways and Means,

House of Representatives, Second Session on H.R. 9066, 73rd Cong., at 40 (1934)) (“NFA Hearings”),

available at: https://go.usa.gov/xEDCC (last visited Feb. 9, 2019). ATF therefore ordered the

inventor “to register the devices he possessed or to surrender them,” Akins, 312 F. App’x 199, and



                                                      6
Case 1:18-cv-01429-PLM-RSK ECF No. 34 filed 02/11/19 PageID.259 Page 7 of 31



issued a policy statement concluding that “devices attached to semiautomatic firearms that use an

internal spring to harness the force of the recoil so that the firearm shoots more than one shot with

a single pull of the trigger are machineguns.” 83 FR 66516. The inventor sued, and ATF prevailed.

Akins, 312 F. App’x at 198.

        In a series of classification decisions between 2008 and 2017, ATF concluded that such devices

were not machineguns. Although ATF assessed these devices to act with a “single pull of the trigger,”

the bump stocks did not fire “automatically” because they lacked internal springs or other mechanical

parts that channeled recoil energy. 83 FR 66517. A consequence of this conclusion is that bump

stocks fell outside the scope of federal firearms regulations, see id., and became popular with those

seeking lawful substitutes for the high rate of fire provided by machineguns. An estimated 520,000

bump stocks were sold at an average price of approximately $300, many to individuals who, like

Plaintiffs, “relied on” the past ATF determinations “that bump stocks are legal to own, and that they

do not convert a semi-automatic firearm into an automatic one.” Mot. at 26; see 83 FR 66538.

    2. Development of the Final Rule

        The public attention given to bump stocks in the wake of their use by the Las Vegas

perpetrator led DOJ to revisit its prior analysis of the terms used to define machinegun in 26 U.S.C.

5845(b), along with whether bump stocks properly should be classified as machineguns. See 83 FR

66516-17. As an initial step, ATF published an advance notice of proposed rulemaking (“ANPRM”)

in the Federal Register. See Application of the Definition of Machinegun to “Bump Fire” Stocks and Other

Similar Devices, 82 FR 60929 (Dec. 26, 2017). The ANPRM solicited comments concerning the market

for bump stocks, including information about the number and cost of bump stocks made and sold.

See id. at 60930-31.

        On February 20, 2018, the President issued a memorandum to the Attorney General

concerning “bump fire” stocks and similar devices. See Presidential Memorandum, 83 FR 7949. The



                                                       7
Case 1:18-cv-01429-PLM-RSK ECF No. 34 filed 02/11/19 PageID.260 Page 8 of 31



memorandum instructed DOJ, working within established legal protocols, “to dedicate all available

resources to complete the review of the comments received [in response to the ANPRM], and, as

expeditiously as possible, to propose for notice and comment a rule banning all devices that turn

legal weapons into machineguns.” Id. Carrying out that directive, DOJ published an NPRM

proposing changes to the regulations in 27 C.F.R. §§ 447.11, 478.11, and 479.11 that would interpret

the meaning of the terms “single function of the trigger” and “automatically.” See 83 FR 13442 (Mar.

29, 2018). DOJ received over 186,000 comments on the NPRM, reviewed those comments, and

drafted the Final Rule, addressing the comments raised. See generally 83 FR 66519-43. On December

18, 2018, DOJ announced the Final Rule, which was published in the Federal Register on December

26, 2018. See id.; DOJ Announces Bump-Stock-Type Devices Final Rule (Dec. 18, 2018), available at:

https://go.usa.gov/xEDrx (last visited Jan. 29, 2019).

      3. The Final Rule

          The Final Rule sets forth DOJ’s interpretations of the terms “single function of the trigger”

and “automatically,” clarifies for members of the public that bump stocks are machineguns, and

overrules ATF’s prior, erroneous classification decisions treating bump stocks as unregulated firearms

parts. See 83 FR 66516; 66531 (explaining that “the previous classification[s] . . . relied on the mistaken

premise that . . . such devices do not enable ‘automatic’ firing”). The Final Rule also instructs “current

possessors” of bump stocks “to undertake destruction of the devices” or to “abandon [them] at the

nearest ATF office.” Id. at 66549. Current owners of bump stocks have 90 days to comply in order to

“avoid criminal liability.” 6 Id. at 66530.

          The analysis in the Final Rule mirrors that in the NPRM. First, consistent with ATF’s position

since 2006, the Final Rule explains that the Department is interpreting the phrase “single function of



6
    This 90 day period began upon publication in the Federal Register on December 26, 2018.



                                                     8
Case 1:18-cv-01429-PLM-RSK ECF No. 34 filed 02/11/19 PageID.261 Page 9 of 31



the trigger” to mean a “single pull of the trigger” as well as “analogous motions.” Id. at 66515. In

addition, to account for the manner in which firing is initiated by a single pull of the trigger, the Final

Rule explains that it is clarifying the term “automatically.” Id. Under the interpretation set forth in the

Final Rule, “automatically,” in the context of the statutory definition of machinegun, means “as the

result of a self-acting or self-regulating mechanism that allows the firing of multiple rounds through a

single pull of the trigger.” Id. at 66554. The Final Rule explains that these definitions are being

adopted because they “represent the best interpretation of the statute.” Id. at 66521.

        Relying on these definitions, the Final Rule sets forth the conclusion that “[t]he term

‘machinegun’ includes a [bump stock].” Id. at 66554. As the Final Rule explains, this clarification is

needed because the firing sequence is “automatic.” Id. at 66531. This conclusion is based on the

determination that, as long as: 1) the trigger finger remains stationary on the ledge provided by the

design of the device; 2) the shooter maintains constant rearward pressure on the trigger; and 3) the

shooter constantly pushes forward with the non-trigger hand on the rifle through the barrel-shroud or

fore-grip; then, the firearm’s recoil energy is harnessed in a continuous back-and-forth cycle. Id. at

66532. In this way, a bump stock constitutes a “self-regulating” or “self-acting” mechanism that

allows the shooter to attain continuous firing after a single pull of the trigger. Id. Thus, bump stocks

are machineguns because they convert an otherwise ordinary semiautomatic firearm 7 into a

machinegun by acting as a self-regulating mechanism that, after a single pull of the trigger, harnesses

the recoil energy of the semiautomatic firearm in a manner that allows the trigger to reset and continue


7
  “The term ‘semiautomatic rifle’ means any repeating rifle which utilizes a portion of the energy of a
firing cartridge to extract the fired cartridge case and chamber the next round, and which requires a
separate pull of the trigger to fire each cartridge.” 18 U.S.C. § 921(a) (28). The term “semi-automatic
firearm,” is not specifically defined in federal law, but generally refers to any weapon that after a round
of ammunition is fired, chambers the next round of ammunition and can then be fired with a separate
pull of the trigger. See, e.g., N.Y. Penal Law § 265.00(21) (McKinney 2018) (“‘Semiautomatic’ means any
repeating rifle, shotgun or pistol . . . which utilizes a portion of the energy of a firing cartridge or shell to
extract the fired [round] . . . and chamber the next round, and… requires a separate pull of the trigger to
fire each cartridge or shell”).


                                                       9
Case 1:18-cv-01429-PLM-RSK ECF No. 34 filed 02/11/19 PageID.262 Page 10 of 31



firing without additional physical manipulation of the trigger by the shooter, so long as the shooter

also maintains constant rearward pressure on the trigger and constant forward pressure with the non-

trigger hand on the rifle through the barrel-shroud or fore-grip. See id. at 66514, 66516.

          In addition to setting forth the analysis above, the Final Rule describes and provides responses

to the 186,000+ comments received on the NPRM. See 83 FR at 66519-43. This includes responses

to Plaintiffs’ comments, compare Regulations.gov, Comment ID ATF-2018-0002-18178, available at:

https://www.regulations.gov/document?D=ATF-2018-0002-18178 with 83 FR 66526-27, 66531-32,

66534. See id. Plaintiffs do not allege that the Final Rule fails to respond to their comments.

                                       STANDARD OF REVIEW

          “Preliminary injunctions are extraordinary and drastic remedies never awarded as of right.”

O’Toole v. O’Connor, 802 F.3d 783, 788 (6th Cir. 2015). “[T]hat is why the plaintiff bears the burden

to justify relief, even in . . . cases” involving core individual rights, such as the First Amendment or

the Second Amendment. O’Toole, 802 F.3d at 788. Meeting this burden requires “a clear showing

that the plaintiff is entitled to such relief.” Southern Glazers Distributors of Ohio v. Great Lakes Brewing,

860 F.3d 844, 848-49 (6th Cir. 2017) (quoting Winter v. NRDC, 555 U.S. 7, 24 (2008)).

           “[A] plaintiff seeking a preliminary injunction must establish that he is likely to succeed on

the merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that the

balance of equities tips in his favor, and that an injunction is in the public interest.” Winter, 555 U.S.

at 20, 24. The Sixth Circuit has stated that these “[f]our factors guide the decision to grant a

preliminary injunction,” and the Supreme Court has further explained that a plaintiff cannot prevail

without some showing on each of those factors. See id. at 23-24, 31-32 (holding that “proper

consideration of” balance of equities and public interest “alone requires denial of the requested

injunctive relief” and thus finding no need to address likelihood of success). 8


8
    Although the Sixth Circuit has in the past “often cautioned that these are factors to be balanced, not


                                                      10
Case 1:18-cv-01429-PLM-RSK ECF No. 34 filed 02/11/19 PageID.263 Page 11 of 31



                                             ARGUMENT

    I.       Plaintiffs Have Not Established a Likelihood of Success on Their Claims.

         Because a preliminary injunction is an extraordinary and drastic remedy, the party seeking

such relief must show “clear authority” in favor of success. Aristotle Publishing v. Brown, 61 F. App’x

186, 188 (6th Cir. 2003). This requires Plaintiffs to make a “strong” or “substantial” showing, not

just to demonstrate that they have an equal likelihood of success or failure on their claims. See

Southwest Williamson County Community Ass’n, Inc. v. Slater, 243 F.3d 270, 277 (6th Cir. 2001) (“strong

likelihood of success” required); Rock & Roll Hall of Fame & Museum, Inc. v. Gentile Prod., 134 F.3d

749, 756 (6th Cir. 1997) (reversing grant of preliminary injunction because the court “abused its

discretion when it concluded that the [movant] had shown a strong likelihood” of success).

         To succeed in their claims challenging the substance of the Final Rule, Plaintiffs must

demonstrate that DOJ’s interpretations are “arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law,” 5 U.S.C. § 706(2)(A), and Plaintiffs will not be able to meet

this standard. “The arbitrary and capricious standard is the least demanding form of judicial review

of administrative action.” Watson v. Solis, 693 F.3d 620, 623 (6th Cir. 2012). The “scope of review

under the ‘arbitrary and capricious’ standard is narrow and a court is not to substitute its judgment

for that of the agency.” Davidson v. Dep’t of Energy, 838 F.2d 850, 855 (6th Cir. 1988). So long as the

agency “examine[d] the relevant data and articulated a satisfactory explanation for its action,” a

Court will not set aside its decision. Id.

         This is particularly true where the question at bar is the analysis of a scientific or mechanical



prerequisites to be met,” Great Lakes Brewing, 860 F.3d 849, Great Lakes casts doubt on the continued
viability of this approach after Winter. See id. (recognizing that “[a] preliminary injunction issued where
there is simply no likelihood of success on the merits must be reversed”); cf. Singh v. Carter, 185 F.
Supp. 3d 11, 16 (D.D.C. 2016) (explaining that the continued viability of the D.C. Circuit’s “sliding
scale” approach to preliminary injunctions is highly doubtful in the wake of Winter). Regardless of
which approach is followed, preliminary injunctive relief is inappropriate here.


                                                    11
Case 1:18-cv-01429-PLM-RSK ECF No. 34 filed 02/11/19 PageID.264 Page 12 of 31



device, like the bump stock here, because of an agency’s presumed knowledge regarding “scientific

determinations . . . in an area within the agency’s expertise.” Kentucky Resources Council v. EPA, 467

F.3d 986, 991 (6th Cir. 2006); see United States v. One TRW, Model M14, 7.62 Caliber Rifle, 294 F. Supp.

2d 896, 900 (E.D. Ky. 2003) (review of ATF firearms classifications “under an arbitrary and

capricious or similar standard” is based on agency’s “consistency, formality, and relative

expertness”). Although Plaintiffs identify a hodgepodge of statements in the Final Rule with which

they disagree, they have not established that any part of the Final Rule lacks a satisfactory

explanation, is unreasonable, or is otherwise arbitrary and capricious. Accordingly, Plaintiffs cannot

establish a substantial likelihood of success on their claims.

    A. The Bump Stock Rule Is Reasonable In Light of Congress’s Purpose in Limiting the
       Availability of Privately-Owned Machineguns.

        Far from having “relied on factors which Congress has not intended it to consider,” Mot. at

4, the central premise of the Final Rule comes directly from Congress’s mandate that dangerous,

automatic weapons that readily produce high effective rates of fire should not be unregulated.

Congress concluded at the time it adopted the NFA that “there is no reason why anyone except a

law officer should have a machinegun.” H.R. Rep. No. 73-1780, at 1 (1934); see also S. Rep. No. 82-

1495, at 1-2 (1952) (explaining that the NFA had as its “principal purpose . . . to control the traffic

in machineguns and sawed-off shotguns, the type of firearms commonly used by the gangster

element”). Thus, “although the [NFA] is ostensibly a revenue-generating statute enacted under

Congress’s taxation power, it is clearly designed to regulate the manufacture, transfer, and

possession of dangerous weapons . . . close analysis of the relevant provisions reveals an

unmistakable intent to prohibit possession of any machinegun the manufacture or importation of

which was not explicitly authorized by [ATF]”). United States v. Newman, 134 F.3d 373 (6th Cir. Jan.

21, 1998) (unpublished).

        Congress held the same view at the time of enactment of the GCA. See United States v.


                                                   12
Case 1:18-cv-01429-PLM-RSK ECF No. 34 filed 02/11/19 PageID.265 Page 13 of 31



Jennings, 195 F.3d 795, 799 n.4 (5th Cir. 1999) (noting Congress’s “specific declaration and finding

that . . . machineguns . . . are primarily weapons of war” (quoting S. Rep. No. 90-1501, at 28

(1968))). And in adopting the FOPA, Congress continued to pay heed to the fact that law

enforcement officers required “more effective protection . . . from the proliferation of

machineguns.” H.R. Rep. No. 99-495, at 2, 7 (1986), reprinted in 1986 U.S.C.C.A.N. 1327-33. 9

Congress repeatedly singled out machineguns for special regulatory treatment because “[m]achine

guns are more dangerous in their likely effects” than other firearms: “[t]hey not only fire very

quickly, but they are harder to shoot in a discriminating way, at least in their fully automatic mode.”

Eugene Volokh, Implementing the Right to Keep and Bear Arms for Self-Defense, 56 UCLA L. Rev. 1443,

1482 (2009).

        The compatibility of the Final Rule with congressional purpose was stressed by many of the

thousands of supportive comments to the NPRM, which explained that bump stocks enable

shooters to fire semi-automatic weapons automatically, achieving the same high effective rates of

fire that Congress sought to control in banning machineguns. See 83 FR 66521 (“commenters

opined that the regulation . . . will have the same dramatic benefit originally intended by” the NFA

and GCA). Many of the commenters emphasized that the “devices cause a decrease in shooter

accuracy,” and “that because the devices enabled rapid but inaccurate fire, they pose[d] a particular

risk to large-scale public events, such as the Las Vegas concert.” 83 FR 66520; see 18 U.S.C. §

922(o); United States v. Brock, 724 F.3d 817, 824 (7th Cir. 2013) (“Congress has grouped together

sawed-off shotguns, machineguns, and a variety of dangerous explosive devices for stringent

restrictions on possession and strict registration requirements for those that can be possessed



9
  At the time, machineguns were being increasingly “used by racketeers and drug traffickers for
intimidation, murder and protection of drugs and the proceeds of crime.” H.R. Rep. No. 99-495 at
4, 1986 U.S.C.C.A.N. at 1330. The strictures of the NFA and GCA had proven inadequate to
protect the public from these weapons.


                                                  13
Case 1:18-cv-01429-PLM-RSK ECF No. 34 filed 02/11/19 PageID.266 Page 14 of 31



lawfully”). As these comments observe, if bump stocks continue to be misclassified as unregulated

items, the result would be to undercut Congress’s regulation of machineguns and other dangerous

weapons. See id. at 66520-21. 10

        To be sure, Congress’s purpose would be “irrelevant to the interpretation” of the statute if

the statutory text clearly excluded bump stocks. Davis v. Mich. Dep’t of Treasury, 489 U.S. 803, 808–09

n. 3 (1989); see U.S. v. Callahan, 801 F.3d 606, 618 (6th Cir. 2015) (“reference to legislative history is

inappropriate when the text of the statute is unambiguous”); A. Raymond Randolph, Dictionaries,

Plain Meaning, and Context in Statutory Interpretation, 17 Harv. J.L. & Pub. Pol’y 71 (1993). However,

the Final Rule makes clear that this is not what the agency has done: the terms “automatically” and

“single function of the trigger” contained in the definition of “machinegun” in the NFA are

undefined, and the best interpretation of these terms includes bump stocks, because they serve as a

self-acting mechanism that harnesses recoil energy to allow the trigger of a firearm to reset and

continue firing without additional physical manipulation of the trigger by the shooter, so long as the

shooter maintains continued rearward pressure on the trigger and forward pressure on the barrel

shroud or forestock. See 83 FR 66532. Plaintiffs’ arguments fail to demonstrate otherwise.

     B. The Final Rule Interprets “Single Function of the Trigger” and “Automatically” in a
        Manner Consistent With Their Ordinary, Accepted Meaning.

       1. A “Single Function” of the Trigger is Reasonably Interpreted As a “Single Pull” of
          the Trigger.

       The Final Rule interprets the phrase “single function of the trigger” to mean “a single pull of

the trigger,” along with “analogous motions,” explaining that this “is the best interpretation of the


10
  Plaintiffs take issue with the statement in the Final Rule that bump stocks “accelerate the firearm’s
cyclic firing rate to mimic automatic fire,” 83 FR 66516, supposing that this means that the agency
“conclude[d] that it must ban bump stocks on behalf of Congress . . . because they are similar in
effect to machineguns.” See Mot. at 16-17. As the Final Rule explains, however, the fact that bump
stocks assist shooters in firing faster is not the basis for the Final Rule nor the reason bump stocks
are machineguns. See 83 FR 66533-34. Rather, this explanation is provided in the Final Rule to
emphasize that the Final Rule is consistent with Congress’s intent.


                                                    14
Case 1:18-cv-01429-PLM-RSK ECF No. 34 filed 02/11/19 PageID.267 Page 15 of 31



statute” and “reflect[s] ATF’s position since 2006.” 83 FR 66518. “Pull the trigger” is the ordinary,

accepted terminology for how to discharge the typical firearm in common use today, as well as in the

era when the NFA was enacted. See, e.g., Webster’s New World Dictionary 1177 (3d ed. 1988)

(defining “Russian roulette” as involving “aim[ing] a gun . . . and pull[ing] the trigger”); Dwight

Eisenhower, Address to the American Society of Newspaper Editors (Apr. 17, 1958), in Public Papers of the

Presidents (1958) (“It is far more important to be able to hit the target than it is to haggle over who

makes a weapon or who pulls a trigger”). And this phrase has made it into common parlance as an

idiom meaning “to make a final decision.” See Idioms, The Free Dictionary, “pull the trigger,” available

at: https://idioms.thefreedictionary.com/pull+the+trigger (last visited Jan. 29, 2018). Recognizing the

ubiquity of this usage, the Supreme Court has described a machinegun within the NFA’s definition as

one that “fires repeatedly with a single pull of the trigger.” Staples v. United States, 511 U.S. 600, 602 n.1

(1994).

          This interpretation of “single function of the trigger” formalizes an interpretation more than a

decade old, first set out by ATF in the 2006 ruling that corrected the original misclassification of the

Akins Accelerator. See ATF Rul. 2006-2. There, ATF concluded that a device “activated by a single

pull of the trigger, initiat[ing] an automatic firing cycle which continues until either the finger is

released or the ammunition supply is exhausted,” should be classified as a machinegun. The ruling

noted, as the Final Rule does, that this “determination is consistent with the legislative history of the

NFA.” Id. In particular, Congress received testimony in 1934 that a gun “which is capable of firing

more than one shot by a single pull of the trigger, a single function of the trigger, is properly regarded .

. . as a machinegun,” whereas “[o]ther guns [that] require a separate pull of the trigger for every shot

fired . . . are not properly designated as machineguns.” NFA Hearings at 40.

          Plaintiffs object that “single pull” improperly disregards “the mechanical process through which

a trigger goes when each shot is fired” by “describ[ing] what the shooter is doing” rather than “what



                                                      15
Case 1:18-cv-01429-PLM-RSK ECF No. 34 filed 02/11/19 PageID.268 Page 16 of 31



the trigger is doing.” Mot. at 6-7. But past judicial interpretations have recognized the primacy of the

shooter’s actions over the mechanical functioning of a trigger. In United States v. Fleischli, 305 F.3d 643,

655-56 (7th Cir. 2002), the Seventh Circuit recognized that the definition of “single function of the

trigger” reasonably encompassed “an electronic on-off switch rather than a more traditional

mechanical trigger,” thereby concluding that a “minigun” was a machinegun. In doing so, the Court

rejected arguments that the minigun was not a machinegun because it was fired with an “electronic

switch” rather than a traditional trigger. The “switch served to initiate the firing sequence and the

minigun continued to fire until the switch was turned off or the ammunition was exhausted. The

minigun was therefore a machinegun.” Id. (superseded by statute). This illustrates that the statutory

definition is not understood to rest solely on the “function” of a trigger. In Akins, the Eleventh

Circuit then relied on Fleischli and the NFA’s legislative history to conclude that the interpretation of

“single function of the trigger” to mean a “single pull of the trigger” “is consonant with the statute

and its legislative history.” Akins, 312 F. App’x at 200.

       ii. The Final Rule Reasonably Interprets the Term “Automatically.”

       The Final Rule’s interpretation of “automatically” as meaning “the result of a self-acting or

self-regulating mechanism that allows the firing of multiple rounds through a single function of the

trigger” likewise accords with the plain meaning of that term. 83 FR 66553-54. As the Final Rule

explains, “‘automatically’ is the adverbial form of ‘automatic,’ meaning ‘[h]aving a self-acting or self-

regulating mechanism that performs a required act at a predetermined point in an operation[.]’” 83

FR 66519 (quoting Webster’s New International Dictionary 187 (2d ed. 1934); 1 Oxford English

Dictionary 574 (1933) (defining “automatic” as “[s]elf-acting under conditions fixed for it, going of

itself.”)). This is consistent with the analysis employed by the Seventh Circuit Court of Appeals in

interpreting the definition of machinegun in United States v. Olofson, 563 F.3d 652, 658 (7th Cir. 2009).

There, the Court explained that the statutory definition “delineates how the discharge of multiple



                                                    16
Case 1:18-cv-01429-PLM-RSK ECF No. 34 filed 02/11/19 PageID.269 Page 17 of 31



rounds from a weapon occurs: as the result of a self-acting mechanism . . . set in motion by a single

function of the trigger and . . . accomplished without manual reloading.” Id. This use of the term

“automatically”—to describe a device that assists in the channeling of energy into the subsequent

operation of the trigger, but nevertheless includes some degree of manual input—is no different

than other common uses of the term “automatic.” For example, in a car, an “automatic”

transmission in a car relieves a driver from a portion, but not all, of the burdens of a manual

gearshift.

       Plaintiffs contend that “automatically” cannot properly be read to encompass a process that

requires “continuous control, direction, intervention, or guidance by a human being.” Mot. at 11.

Even a “true machinegun,” Mot. at 11, requires such “continuous control,” however. To be

effective, machineguns require immense concentration and human guidance, lest they spray their fire

dangerously and randomly. Indeed, many military machineguns are designed for use on a fixed or

portable mount, because a trained soldier cannot reasonably be expected to provide sufficient

control. And, as Plaintiffs necessarily acknowledge, a continuous “squeeze of the trigger [by a

shooter] . . . is needed . . . to fire a machinegun automatically.” Mot. at 11.

       2. The Final Rule Reasonably Applies Its Interpretations To Conclude That Bump
          Stocks Are Machineguns Within the Meaning of the Statute.

        The Final Rule’s clarification that bump stocks are part of the regulatory definition of

machine-gun is also reasonable. As the Department explained, incorporating the Final Rule’s

interpretations of “automatically” and “single function of the trigger” into Congress’s definition

logically supports the Final Rule’s clarification of the definition of “machinegun” to make clear that

a machinegun includes a bump stock. The Final Rule’s discussion of the mechanics of a bump stock,

as installed on a commonly-owned semi-automatic firearm, demonstrates the correctness of this

conclusion.

        First, [w]hen a shooter who has affixed a bump-stock-type device to a semiautomatic firearm


                                                    17
Case 1:18-cv-01429-PLM-RSK ECF No. 34 filed 02/11/19 PageID.270 Page 18 of 31



pulls the trigger,” that action helps to initiate “a continuous back-and-forth cycle that allows the

shooter to attain continuous firing after a single pull of the trigger.” 83 FR 66519. As the Final Rule

explains, this cycle requires several elements to ensure that “a firing sequence that produces more

than one shot” occurs. Id. One is that “the trigger finger remains stationary on the device’s ledge.”

Id. Another is that “constant forward pressure” is maintained “with the non-trigger hand” on the

appropriate part of the rifle. 83 FR 66518, 66532. When those conditions are satisfied and “a

shooter who has affixed a bump-stock-type device to a semiautomatic firearm pulls the trigger, that

movement initiates a firing sequence that produces more than one shot.” 83 FR 66519. The “single

pull of the trigger” is the shooter’s initial, conscious finger movement to initiate the firing sequence.

83 FR 66532. The “automatic” element is the assistance the bump stock provides in “directing the

recoil energy of the discharged rounds into the space created by the sliding stock.” Id. The self-

acting or self-regulating mechanism is the combination of the shooter’s inputs on the trigger, the

extension ledge, and the barrel shroud or fore-grip, along with the aforementioned “space” that

provides a “constrained linear rearward and forward path[].” Id. Using this analysis, the Final Rule

reasonably concludes that a bump stock is a machinegun.

        Plaintiffs challenge this conclusion on a number of grounds. First, Plaintiffs contend that

“bump stocks . . . operate through a rapid series of trigger pulls, not a single pull.” Mot. at 8.

Relying on a fragment of a dictionary definition, Plaintiffs suggest that because “‘pull’ means ‘to

exert force upon,’ or ‘to use force in drawing, dragging or tugging,’ . . . a shooter must physically

touch a trigger in order to pull it,” and that each touch of the trigger therefore represents a separate

“pull.” Mot. at 8-9. This analysis is flawed because it ignores both the full dictionary definition and

places too much stock in the physical separation between trigger and finger that occurs in bump

firing. As the complete version of a comparable dictionary definition sets out, the verb pull means:

        To exert upon (something) a force which tends to draw, drag, or snatch it towards
        oneself, or away from its present position (whether or not movement takes place as a


                                                   18
Case 1:18-cv-01429-PLM-RSK ECF No. 34 filed 02/11/19 PageID.271 Page 19 of 31



        result); to drag or tug at.”

“Pull, v.” OED Online. Oxford University Press, December 2018 (last visited Feb. 8, 2019). This

definition makes clear that the relevant elements are the overall “exert[ion]” and its direction with

regard to “its present position.” Id. And because it is immaterial to the definition “whether or not

movement takes place as a result,” the fact that the trigger itself bumps against a shooter’s finger

does not limit whether a single pull is occurring, as long as it is all a part of a single “exert[ion].”

Here, even though “the trigger . . . lose[s] contact with the finger” so that it can “manually reset,”

Mot. at 9 (quoting Final Rule at 66517), there is a constant exertion on the bump stock, permitting

the movements of the trigger to be classified properly as a “single pull of the trigger.” 11

        Second, Plaintiffs object that a bump stock does not fire “automatically” because there is a

“critical element of human control” in providing the “proper combination of . . . forces,” i.e.,

“constant forward pressure” and “constant rearward pressure” on the bump stock. Mot. at 11.

Plaintiffs’ objection to the involvement of human control, however, is belied by the very dictionary

definition of “automatically” that Plaintiffs cite, which does not require an absence of human

control, but only “little or no human control.” See Mot. at 10-11 (citing https://en.

oxforddictionaries.com/definition/automatic). In essence, Plaintiffs’ disagreement with the bump

stock rule is one of degree: how much human intervention is necessary to render a bump stock

“manual” rather than “automatic.” In the Final Rule, DOJ has reasonably set forth an answer: a

bump stock is a self-acting or self-regulating mechanism because it reduces to “little” the required

degree of shooter involvement when it “direct[s] the recoil energy of the discharged rounds”

through the guidance of the shooter’s arms and “into the space created by the sliding stock in



11
  A comparable example would include the pulling of a long rope using a hand-over-hand motion.
For example, if a boater brings aboard a line that is trailing in the water, he might employ both
hands in sequence as he coils it. Neither hand remains in constant contact with the rope, but it
would be appropriate to describe his actions as pulling the line aboard in a single pull.


                                                     19
Case 1:18-cv-01429-PLM-RSK ECF No. 34 filed 02/11/19 PageID.272 Page 20 of 31



constrained linear rearward and forward paths.” Id. at 66518. 12 As the Final Rule explains, this

degree of human involvement is consistent with the analysis set forth by the Seventh Circuit: “[U.S.

v.] Olofson . . . requires only that the weapon shoot multiple rounds with a single function of the

trigger ‘as the result of a self-acting mechanism,’ not that the self-acting mechanism produces the

firing sequence without any additional action by the shooter.” Id. at 66519 (quoting 563 F.3d 658

(emphasis added)). Thus, Plaintiffs have not established that the Final Rule’s line-drawing decision

is unreasonable, arbitrary, or capricious. 13

        Moreover, in their later discussion of safety, Plaintiffs implicitly recognize the degree of

control that a bump stock automatically adds to the act of bump firing. Plaintiffs suggest that the

Final Rule will harm public safety because bump stocks are necessary to “permit controlled and

therefore safe bump fire,” which would otherwise require “a large berm and careful attention” for

safety to be maintained at a shooting range. Mot. at 27. This underscores that bump stocks are

providing an “automatic” function in ensuring that appropriate human input and intervention



12
  If read in isolation, certain statements in the Final Rule could be misinterpreted to suggest that the
classification of bump stocks as machineguns relies on the absence of human involvement in the
harnessing of recoil energy. See, e.g., 83 FR 66518 (“[T]he device itself then harnesses the recoil
energy of the firearm, providing the primary impetus for automatic fire”); Id. at 66532 (the bump
stock “design eliminates the requirement that a shooter manually capture and direct recoil energy”);
83 FR 66533 (“bump stocks . . . are specifically designed to capture the recoil energy”). However,
the context makes clear that the agency understands that humans play the primary role in absorbing
and releasing the recoil energy. See, e.g., Id. at 66518 (“Shooters . . . direct[] the recoil energy of the
discharged rounds into the space created by the sliding stock”); id. at 66532 (“the shooter . . .
direct[s] the recoil energy . . . .”).
13
   Nor does Plaintiffs’ effort to supplement their analysis with a declaration by a former ATF official
(the ex-Acting Chief of the Firearms Technology Branch Rick Vasquez) demonstrate that ATF’s
current rulemaking is arbitrary or capricious. Mr. Vasquez’s testimony as a former agency employee
cannot supplant the current views of those charged with interpreting the firearms statutes. See Via
Christi Regional Med. Ctr. v. Leavitt, 2006 WL 2773006 (D. Kan. Sept. 25, 2006) (“opinion testimony . .
. [of] former agency officials . . . is of limited value . . . [because] the personal opinion of such
officials as to what the regulations were intended to mean . . . does not bind the agency”); Christmann
& Welborn v. Dep’t of Energy, 589 F. Supp. 576, 581 (N.D. Tex. 1984) (“former government officials’
personal opinions as to intent of an agency [cannot] bind the government”).


                                                    20
Case 1:18-cv-01429-PLM-RSK ECF No. 34 filed 02/11/19 PageID.273 Page 21 of 31



facilitate the act of bump firing in a safer manner.

        Plaintiffs also object to the conclusion in the Final Rule that a bump stock “functions as the

result of a self-acting or self-regulating mechanism,” relying on a dictionary definition that asserts a

mechanism must contain “moving parts.” Mot. at 12 (citing https://www.dictionary.com/

browse/mechanism”). But “mechanism” need not be so narrowly defined, and so Plaintiffs’

“moving parts” requirement is incorrect. A mechanism need not even be physical: one definition

states that a “mechanism” is an “instrument or process, physical or mental, by which something is

done or comes into being.” “Mechanism, n. . . . 3.” American Heritage College Dictionary. Houghton

Mifflin, 2000; see also “mechanism, n.” OED Online. Oxford University Press, December 2018 (last

visited Jan. 8, 2019) (“2a. A system of mutually adapted parts working together in a machine or in a

manner analogous to that of a machine.”). 14 The mere fact that a bump stock lacks moving parts

does not mean that a bump stock is not a mechanism.

        Indeed, in arguing further that the “mechanism” involved in bump firing is “human—a

shooter,” and not “mechanical,” Plaintiffs’ further analysis concedes that “mechanism” may be

defined more broadly. See Mot. at 12 (citing Black’s Law Dictionary for the proposition that a

“mechanism” includes “components, elements, or parts, and the associated energy”). Plaintiffs

contend that because the shooter is “generating counter opposing forces, reacting to and utilizing

the recoil energy of the firearm,” Mot. at 13, the bump stock is not a mechanism at all. But the fact

that there is another, biological mechanism—the shooter—involved in bump firing does not mean



14
  A “machine” likewise does not require moving parts. The lever, pulley, wheel-and-axle, inclined
plane, wedge, and screw have been described as the “simple machines” for centuries. See, e.g.,
“machine,” Charles Hutton, A Philosophical and Mathematical Dictionary, vol. 2, London (1815),
available at: https://books.google.com/books?id=lsdJAAAAMAAJ (last visited Feb. 8, 2019); Isaac
Newton, The Mathematical Principles of Natural Philosophy, vol. 1 at 24 (Andrew Motte, trans., 1729)
(1687) (“[F]rom hence are easily deduced the forces of Machines, which are compounded of Wheels,
Pulleys, Leavers, Cords and Weights”), available at:
https://books.google.com/books?id=Tm0FAAAAQAAJ (last visited Jan. 9, 2019).


                                                   21
Case 1:18-cv-01429-PLM-RSK ECF No. 34 filed 02/11/19 PageID.274 Page 22 of 31



that the bump stock itself is not a mechanism. All parties agree that firing with a bump stock

requires at least four things: a semi-automatic rifle, a bump stock, ammunition, and a human being.

The fact that Plaintiffs believe that only two of these (the rifle and the human being) are

“mechanisms” and the Final Rule concludes that three of these are mechanisms does not render the

Final Rule arbitrary and capricious.

        Finally, Plaintiffs challenge ATF’s description of how bump stocks “channel[], harness[] and

direct[] the firearm’s recoil energy to slide the firearm back and forth so that the trigger automatically

re-engages by bumping the shooter’s stationary finger,” Mot. at 15 (quoting Final Rule at 66516),

alleging that “[b]ump stocks simply do not operate” this way. Contrary to Plaintiffs’ argument,

however, the fact that bump stocks are “just a piece of plastic” and “contain no springs, batteries,

capacitators, [or] generators,” Mot. at 15, does not contradict the Final Rule’s conclusion that they

constitute “device[s]” that assist the shooter in “captur[ing] and direct[ing] the recoil energy” of a

semi-automatic rifle. See 83 FR at 66533. It is of course the case that the shooter is also involved in

capturing and directing the recoil energy, as is the case with a classic machinegun such as a fully-

automatic M-16. But just as a lever (which can be nothing more than a piece of plastic, resting on a

fulcrum) channels the user’s force to a load at the other end, assisting the user in lifting the load, so

too does a bump stock channel force applied by the shooter to assist the shooter in bump-firing. As

Plaintiffs concede, “a bump stock is useful . . . for bump firing,” Mot. at 16, and it is “useful”

precisely because it assists the shooter in harnessing and directing the firearm’s recoil. See 83 FR

66516, 533.

       3. The Fact That Non-Automatic Firearms May Be Bump-Fired Does Not
          Demonstrate That the Bump Stock Rule is Arbitrary and Capricious.

        Plaintiffs take issue with the fact that the Final Rule treats different forms of bump-firing

differently based on the type of device being used, claiming that is it “incomprehensible how . . .

bump fire using a plastic bump stock is illegal, while bump fire using a rubber band would remain


                                                    22
Case 1:18-cv-01429-PLM-RSK ECF No. 34 filed 02/11/19 PageID.275 Page 23 of 31



legal.” Mot. at 18. The Final Rule reasonably explains the distinction: unlike a belt loop or a rubber

band, bump stocks are “designed to be affixed” to a semiautomatic firearm. 83 FR 66515; 83 FR

66533. There is nothing arbitrary or capricious about a regulation that distinguishes among products

designed to operate in conjunction with a regulated firearm, and those being repurposed from other

uses, such as a belt loop or a rubber band. Moreover, as the Final Rule explains, a bump stock does

do something more than a shooter’s finger, a belt loop, or a rubber band would do in isolation—a

bump stock provides an empty, yet constrained, space, and this space functions as a self-regulating

mechanism that helps a shooter channel recoil energy that can then be used in resetting the trigger

for the purpose of rapidly firing another round. See 83 FR 66531-32.

        To be sure, the statute makes no distinction among “combination[s] of parts from which a

machinegun can be assembled” based on whether those parts are specifically designed for the

purpose of creating a machinegun. Yet it is reasonable for the Final Rule to draw this distinction to

avoid the absurdity that would otherwise result. See Guzman v. Dep’t of Homeland Security, 679 F.3d

425, 432 (6th Cir. 2012) (“Interpretations of a statute which would produce absurd results are to be

avoided if alternative interpretations consistent with the legislative purpose are available”).

Numerous devices can be broken down into a combination of ordinary parts such as screws, bolts,

springs, and the like, or even into their constituent material components, such as metals, rubber, and

fabrics. In enacting Section 922(o), Congress could not reasonably have intended to ban rubber

bands, belt loops, screws, and other everyday items. See Guzman, 679 F.3d at 432. The logical

implication of the ban on a “combination of parts” to be assembled for a machinegun is that the ban

extends only to those parts designed to be so assembled.

        Nor is it the case that the definitions in the Final Rule are arbitrary or capricious because

semi-automatic firearms possess some of the same attributes as bump stocks. Plaintiffs express their

fear that the Final Rule could thereby lead to a “ban [on] the most popular semiautomatic rifles in



                                                   23
Case 1:18-cv-01429-PLM-RSK ECF No. 34 filed 02/11/19 PageID.276 Page 24 of 31



America” by reclassifying those weapons as machineguns. Mot. at 20. Plaintiffs’ fears are

unfounded. As an initial matter, whereas bump stocks are “designed for . . . [the] primary purpose”

of facilitating the use of semi-automatic firearms in an automatic firing sequence initiated by a single

pull of the trigger, 83 FR at 66533, semi-automatic firearms are specifically designed not to fire

automatically. See Staples, 511 U.S. at 602 n.1 (1994) (distinguishing “automatic” and

“semiautomatic” weapons). That is the essence of the distinction that Congress made in defining

machineguns as those weapons that fire more than one round with a single function of the trigger,

and no reasonable regulation could collapse that distinction by reclassifying semi-automatic firearms

as automatic “machineguns.” 15 See F.J. Vollmer Co., Inc. v. Magaw, 102 F.3d 591, 597 (D.C. Cir. 1996)

(a “broad definition of machineguns” that sweeps in semi-automatic firearms “may actually be

inconsistent with Congressional intent” because Congress has “left the [NFA]’s definition of

semiautomatic rifles unchanged, choosing not to restrict the possession or transfer of any

semiautomatics”). Finally, Plaintiffs neglect that the Second Amendment protects against the

“prohibition of an entire class of ‘arms’ that is overwhelmingly chosen by American society for that

lawful purpose,” Dist. of Columbia v. Heller, 554 U.S. 570, 628 (2008), which supplies the “limiting

principle that would keep [the Government] from . . . target[ing] semiautomatic firearms as a class.”

Mot. at 20.




15
  Further, Congress has provided a definition of “semiautomatic rifle” as a separate category of
weapon from a machine gun. “The term ‘semiautomatic rifle’ means any repeating rifle which
utilizes a portion of the energy of a firing cartridge to extract the fired cartridge case and chamber
the next round, and which requires a separate pull of the trigger to fire each cartridge.” 18 U.S.C. §
921(a)(28). The existence of this separate definition precludes an interpretation of “machine gun”
that would encompass ordinary semiautomatic rifles. See Hanson Cold Storage Co. v. Chizek Elevator &
Transport, Inc., 205 F. Supp. 3d 920, 925 (W.D. Mich. 2016) (“when the legislature use[s] different
terms within similar statutes, courts imply that different meanings were intended”); accord United
States v. Bean, 537 U.S. 71, 76 n.4 (2002) (“The use of different terms within related statutes generally
implies that different meanings were intended”) (quoting 2A N. Singer, Sutherland on Statutes and
Statutory Construction § 46:06, p. 194 (6th ed. 2000)).


                                                   24
Case 1:18-cv-01429-PLM-RSK ECF No. 34 filed 02/11/19 PageID.277 Page 25 of 31



       4. The Final Rule Provides a Reasoned Explanation For Changing Course From
          Previous ATF Classification Decisions Regarding Bump Stocks.

        Plaintiffs also contend that the Final Rule lacks any reasoned explanation for its reversal of

previous ATF classification decisions regarding bump stocks and should also be rejected as arbitrary

and capricious on that basis. See Mot. at 23. The Final Rule addressed this issue directly, making no

secret of the fact that the application therein of the definitions of “single function of a trigger” and

“automatically” to bump stocks represent a “change [in] course” that requires the Department “to

reconsider and rectify its past classifications.” 83 FR at 66530-31. Courts have long recognized that

“an initial agency interpretation is not instantly carved in stone.” Metropolitan Hosp. v. H.H.S., 712

F.3d 248, 266 (6th Cir. 2013) (internal quotations omitted). “So long as any change is reasonably

explained, it is not arbitrary and capricious for an agency to change its mind in light of experience

. . . or further analysis.” New England Power Generators Ass’n v. FERC, 879 F.3d 1192, 1201 (D.C.

Cir. 2018); see F.C.C. v. Fox Television Stations, Inc., 567 U.S. 239, 250 (2012) (“an agency, in the

ordinary course, should acknowledge that it is in fact changing its position and show that there are

good reasons for the new policy.”). And it is appropriate for an agency to act and implement a

change in position “based on a fuller understanding of . . . a safety issue,” as long as it explains “its

previous reluctance” to adopt the position now taken. Radio Ass’n on Defending Airwave Rights v. Fed.

Highway Admin., 47 F.3d 794, 804-05 (6th Cir. 1995).

        Here, the Final Rule provides a straightforward explanation for Defendants’ decision to

review the prior interpretations, which led to the change in position adopted in the Final Rule. In

light of the use of bump stocks by the Las Vegas perpetrator and the large number of casualties in

that mass murder, Defendants acted on requests from the public and Members of Congress, and

instructions from the President, and revisited the past classification decisions and analysis. See 83 FR

66528-29. Upon doing so, the agency recognized that it had erred in the application of the statutory

definition, resulting in the misclassification of some bump stocks. See id.; 83 FR 66531. To address


                                                     25
Case 1:18-cv-01429-PLM-RSK ECF No. 34 filed 02/11/19 PageID.278 Page 26 of 31



this misclassification, Defendants concluded that the statutory definition and its application needed

to be clarified, and this rulemaking ensued. See generally id.

        As to the application of the definitions of “single function of the trigger” and

“automatically” to reverse previous ATF classification decisions, it is axiomatic that the Department

and ATF possess the authority “to reconsider and rectify errors” because an “agency, like a court,

can undo what is wrongfully done by virtue of its order.” Gun South Inc. v. Brady, 877 F.2d 858, 862

(11th Cir. 1989) (quoting United Gas Improvement Co. v. Callery Properties, 382 U.S. 223, 229 (1965)); see

also Dun & Bradstreet Corp. Foundation v. U.S. Postal Service, 946 F.2d 189, 193 (2d Cir. 1991) (“It is

widely accepted that an agency may, on its own initiative, reconsider its interim or even its final

decisions, regardless of whether the applicable statute and agency regulations expressly provide for

such review”). The now-reversed classification decisions, along with ATF’s past statements

regarding its authority to regulate bump stocks, amount to such errors when considered in light of

the new rule. See 83 FR 66531. Although, absent the Final Rule’s definition of “automatically,” it

was correct for ATF to rule that “when affixed to a semiautomatic firearm,” a bump stock “does not

make that firearm fire automatically,” Mot. at 21, that conclusion is no longer valid. Such past

statements do not now preclude DOJ from “changing its position and show[ing] that there are good

reasons for the new policy,” Fox, 567 U.S. at 250, based on the experience learned from the use of

bump stocks in Las Vegas.

        Contrary to Plaintiffs’ argument, moreover, the Final Rule explicitly rejects the proposition

that it was “enacted pursuant to a political decision . . . without justification in fact or law.” Mot. at

2, 27. Rather, the Final Rule explains that it adopts the “best interpretation of the statute,” 83 FR

66518, and is based on the need to “define[] the terms ‘automatically’ and ‘single function of the

trigger.’” Id. at 66528; see id. at 66529 (explaining “the impetus for this rule”). The Supreme Court has

recognized that both “Presidential oversight” and “political pressure from Congress” are appropriate



                                                    26
Case 1:18-cv-01429-PLM-RSK ECF No. 34 filed 02/11/19 PageID.279 Page 27 of 31



reasons for agency policy changes. F.C.C. v. Fox, 556 U.S. 502, 523 (2009).

           In sum, DOJ has acted reasonably, and Plaintiffs have not established a substantial likelihood

of success on the merits.

     II.      The Balance of Equities Does Not Tip in Plaintiffs’ Favor and an Injunction is
              Not in the Public Interest.

           As Plaintiffs acknowledge, the final two elements of the preliminary injunction analysis

“merge when the Government is the opposing party.” Mot. at 3 (quoting Al-Sarih v. Sessions, 2018

U.S. App. LEXIS 2482 at *4 (6th Cir. 2018)); see Nken v. Holder, 556 U.S. 418, 435 (2009). In

considering these factors, the Court must “pay particular regard for the public consequences in

employing the extraordinary remedy of injunction.” Winter, 555 U.S. 7. Implementation of the Final

Rule serves important public values that outweigh the harm to Plaintiffs of the abandonment or

destruction of their bump stocks. As explained below, the equities here do not favor Plaintiffs. 16

           First, the bump stock rule makes clear throughout that its adoption will likely promote public

safety. See 83 FR at at 66515 (“a desired outcome of this final rule is increased public safety”); id. at

66520 (“this rule reflects the public safety goals of the NFA and GCA”); accord NPRM, 83 FR at 13447

(reported use of bump stocks by Las Vegas perpetrator made “individuals aware that these devices

exist—potentially including persons with criminal or terrorist intentions—and made their potential to

threaten public safety obvious”). This public safety benefit would be undercut by an injunction which

would allow a terrorist or criminal to use a lawfully-possessed bump stock to carry out a large-scale

attack. For this reason, public safety tilts the equities in favor of Defendants, particularly here, where



16
   Defendants do not contest Plaintiffs’ contention that implementation of the Final Rule will lead to
the “forced surrender, confiscation, or destruction” of Plaintiffs’ bump stocks, thereby causing
Plaintiffs to “lose the use and enjoyment of those items . . .” Mot. at 24. The touchstone of
irreparable harm is whether “adequate compensatory or other corrective relief will be available at a
later date,” Wisc. Gas Co. v. FERC, 758 F.2d 669, 674 (D.C. Cir. 1985) (internal quotations omitted),
and Plaintiffs have established that it will not. Thus, Defendants concede that Plaintiffs have met
the irreparable harm prong of the preliminary injunction standard.


                                                     27
Case 1:18-cv-01429-PLM-RSK ECF No. 34 filed 02/11/19 PageID.280 Page 28 of 31



public safety is the mandate prescribed by Congress in the NFA and GCA. See Proctor v. Dist. of

Columbia, 310 F. Supp. 3d 107, 117 (D.D.C. 2018) (public safety justification supported balancing the

equities in favor of governmental defendants); Gale v. O’Donohue, --- F. App’x ---, 2018 WL 6132050

(6th Cir. Nov. 21, 2018) (dangers to civilians warrant finding balance of equities in favor of

Government’s law enforcement interests).

        Plaintiffs respond that the Final Rule has purportedly “disclaimed” the Government’s

interest in public safety. Mot. at 25. Plaintiffs misapprehend the Final Rule’s discussion of this

issue. Although the bump stock rule is justified entirely by “the functioning of the device and the

application of the relevant statutory definition,” 83 FR at 66529, this does not mean that

implementation of the Final Rule would not advance public safety. To the contrary, a “desired

outcome” of the Final Rule is “increasing public safety.” 83 FR at 66537. And because the use of

bump stocks by the perpetrator of the Las Vegas mass murder has “made individuals aware that

these devices exist,” the risk that these devices will be used further and thereby “threaten public

safety” is readily apparent. 83 FR at 66528.

        In addition, implementation of the Final Rule reflects a particularized interest in advancing

the safety of law enforcement personnel. As the Final Rule noted, “[a] ban [on bump stocks] . . .

could result in less danger to first responders when responding to incidents.” 83 FR 66551. This

“public[] interest in the safety of . . . law enforcement officials is both legitimate and weighty.”

United States v. Denny, 441 F.3d 1220, 1225-26 (10th Cir. 2006) (quoting Penn. v. Mimms, 434 U.S. 106,

110 (1977)). As with the interest in public safety, this interest would not be advanced during the

pendency of an injunction, and this further tips the balance of the equities in favor of Defendants.

        Plaintiffs contend in the alternative that the balance of equities favors an injunction because

permitting continued possession of bump stocks will make shooting “safer,” and because a

preliminary injunction is needed to ensure “the proper exercise of legislative powers.” Mot. at 26-



                                                    28
Case 1:18-cv-01429-PLM-RSK ECF No. 34 filed 02/11/19 PageID.281 Page 29 of 31



27. Each of these arguments is based on an erroneous premise. With regard to whether bump

stocks are needed to avoid the use of less “controllable methods of bump fire,” Mot. at 27, Plaintiffs

presuppose that shooters will be inclined to engage in bump fire absent the presence of bump

stocks. Yet the very popularity of bump stocks suggests otherwise: shooters have likely flocked to

the use of bump stocks precisely because they do not want to engage in alternative methods of

bump fire that are not as safe. See 83 FR 66533-35; compare Mot. at 28 (describing bump stocks as “a

law-abiding firearm enthusiast’s accessory of choice”). Similarly, Plaintiffs’ claim that an injunction

is necessary for “the proper exercise of the legislative powers” conflates the balancing of equities

with the likelihood of success on the merits. See Mot. at 27-28. For the reasons explained above,

the Department has acted properly in interpreting the definition of “machinegun” and concluding

that bump stocks fall within that definition.

        Indeed, Congress’s findings in adopting the GCA and NFA and instituting a general ban on

the private acquisition of new machineguns illustrate that the public interest is in implementing

congressional priorities and stopping the proliferation of machineguns, including bump stocks. See,

e.g., O Centro Espirita Beneficiente Uniao Do Vegetal v. Ashcroft, 342 F.3d 1170, 1190-91 (10th Cir. 2003)

(congressional findings are important factor in demonstrating public interests affected by

preliminary injunction). The protection of the public and law enforcement officers from the

proliferation of firepower in criminal hands is a consistent theme that runs through federal firearms

legislation, including the NFA, GCA, and FOPA. See generally pp. 3-5. In weighing the public

interest and balance of the equities at the preliminary injunction stage, “the Court must enforce the

priorities of Congress,” United States v. RX Depot, Inc., 297 F. Supp. 2d 1306, 1310-11 (N.D. Okla.

2003), and should therefore reject Plaintiffs’ contention that an injunction would help enforce

compliance with the law.




                                                    29
Case 1:18-cv-01429-PLM-RSK ECF No. 34 filed 02/11/19 PageID.282 Page 30 of 31



                                        CONCLUSION

       For the foregoing reasons, Plaintiffs’ motion should be denied.



Dated: February 11, 2019                     Respectfully submitted,

                                             ANDREW B. BIRGE
                                             United States Attorney

                                             JOSEPH H. HUNT
                                             Assistant Attorney General

                                             JOHN R. TYLER
                                             Assistant Branch Director

                                             MATTHEW J. GLOVER
                                             Counsel to the Assistant Attorney General

                                             /s/
                                             ERIC J. SOSKIN (PA Bar #200663)
                                             Senior Trial Counsel
                                             Federal Programs Branch
                                             U.S. Department of Justice, Civil Division
                                             1100 L Street, NW Rm. 12002
                                             Washington, DC 20530
                                             Telephone: (202) 353-0533
                                             Fax: (202) 616-8470
                                             Email: Eric.Soskin@usdoj.gov

                                             RYAN D. COBB
                                             Assistant United States Attorney
                                             Post Office Box 208
                                             Grand Rapids, MI 49501-0208
                                             (616) 456-2404
                                             Ryan.Cobb@usdoj.gov

                                             Counsel for Defendants




                                                30
Case 1:18-cv-01429-PLM-RSK ECF No. 34 filed 02/11/19 PageID.283 Page 31 of 31



                               CERTIFICATE OF COMPLIANCE


         I hereby certify that this brief is in compliance with Local Civil Rule 7.2(b)(i), which provides
that this brief “shall not exceed ten thousand eight hundred (10,800) words, to include headings,
footnotes, citations and quotations,” not counting “the case caption, cover sheets, any table of
contents, any table of authorities, the signature block, attachments, exhibits, and affidavits.”

       As directed by the Rule, I have used the “word count” function in Microsoft Word 2016 and
obtained a count of 10,756 words.


                                                 /s/
                                                 ERIC J. SOSKIN
                                                 Counsel for Defendants




                                                   31
